TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 17, 2013



                                      NO. 03-10-00664-CV


                 JNS Enterprise, Inc. and Leesboro Corporation, Appellants

                                                v.

         Dixie Demolition, LLC; Airways Recycling Group, LLC; Conrad C. Bar;
                 Velez Trucking, Inc.; and AAR Incorporated, Appellees




         APPEAL FROM 20TH DISTRICT COURT OF MILAM COUNTY
            BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
      MODIFIED AND, AS MODIFIED, AFFIRMED IN PART; REVERSED AND
             RENDERED IN PART -- OPINION BY JUSTICE ROSE


THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that the district court’s judgment awarding appellate

attorney’s fees was in error. IT IS THEREFORE ordered that the judgment of the district court

awarding appellate attorney’s fees is reversed, and judgment is rendered that Dixie Demolition

recover no appellate attorney’s fees. It is also ordered that the part of the district court’s

judgment awarding supreme court appellate fees to AAR Incorporated and Velez Trucking, Inc.

is modified to condition the award of those fees on a successful appeal to the Texas Supreme

Court. Having overruled the remaining issues on appeal, we affirm the district court’s judgment

as modified. It is FURTHER ordered that the appellees pay all costs relating to this appeal, both

in this Court and the court below, and that this decision be certified below for observance.